Citation Nr: 0841263	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  04-42 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disability to include secondary to a vascular disability of 
the left leg.

2.  Entitlement to an initial rating in excess of 10 percent 
for a vascular disability of the left leg.

3.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and sister
ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to April 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, that granted service connection for 
arteriovenous and angiomatosis of the left leg, rated as 10 
percent disabling effective from July 1999.  The veteran 
disagreed with the 10 percent rating assigned.  

This matter also arises from an April 2007 rating decision 
that reopened and denied service connection for a low back 
disability and denied entitlement to a TDIU.  The veteran and 
his sister presented testimony at a personal hearing in 
August 2008 before the undersigned.  


FINDINGS OF FACT

1.  At a Board hearing in August 2008, prior to a 
promulgation of a decision in the appeal, the veteran 
withdrew his appeal on the issue of entitlement to service 
connection for a low back disability secondary to a service-
connected left leg vascular disability.  

2.  A vascular disability of the left leg is manifested by 
pain and intermittent edema.  

3.  The veteran is only service-connected for a vascular 
disability of the left leg rated as 10 percent disabling from 
July 1999.

4.  The veteran's service-connected disability is not shown 
to be of such severity as to preclude substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the veteran on the issue of entitlement to service connection 
for a low back disability to include secondary to service-
connected left leg vascular disability have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2008).

2.  The criteria for an initial rating in excess of 10 
percent for a vascular disability of the left leg have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.104, Diagnostic Codes (DCs) 7113-7120 (2008).

3.  The criteria for the assignment of a TDIU rating have not 
been met, and there is no evidence to warrant referral for 
consideration of individual unemployability on an extra-
schedular basis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Low back disability

The Board finds that the criteria for withdrawal of a 
substantive appeal by the veteran on the issue of entitlement 
to service connection for a low back disability to include 
secondary to a service-connected left leg vascular disability 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008).

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202 
(2008).  Appeal withdrawals must be in writing, except for 
appeals withdrawn on the record at a hearing, at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204 
(2008).  Withdrawal may be made by the appellant or by his 
authorized representative.  38 C.F.R. § 20.204 (2008).

At an August 2008 hearing before the undersigned, the veteran 
withdrew his appeal as to the issue of entitlement to service 
connection for a low back disability, to include as secondary 
to a service-connected left leg vascular disability.  At that 
time, the veteran also submitted a request in writing for 
withdrawal of the low back disability claim.  There remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to the issue of 
entitlement to service connection for a low back disability 
to include secondary to a service-connected left leg vascular 
disability, and it is hereby dismissed.

Duty to notify and assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

Here, with regard to the issue of entitlement to a TDIU, the 
RO sent correspondence in January 2007 and May 2008; a rating 
decision in April 2007; and a statement of the case in 
January 2008.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a supplemental statement 
of the case issued in June 2008.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  

Upon receipt of an application for a service-connection 
claim, VA must review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  38 U.S.C. § 5103(a); 
38 C.F.R. § 3.159(b); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran is challenging the initial evaluation assigned 
following the grant of service connection for a vascular 
disability of the left leg.  where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated, it has been proven, thereby 
rendering § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, the Board 
finds that VA's duty to notify regarding the claim for an 
initial rating has been satisfied.

Left leg vascular disability

The veteran seeks an initial rating in excess of 10 percent 
for a vascular disability of the left leg.  He claims that 
his left leg has given him problems since service with 
swelling and pain and contends that his symptoms are worse 
than reflected by a 10 percent rating.

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (2008).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2 (2008).  An evaluation of the level 
of disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).  Also, where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 199 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

A February 2004 rating decision granted service connection 
for arteriovenous and angiomatosis of the left leg and 
assigned a 10 percent evaluation effective in July 1999 under 
DCs 7113-7120.  

The disability for which the veteran is service-connected is 
not listed under any Diagnostic Code in the Rating Schedule.  
An unlisted disorder may be rated under a closely related 
disease or injury in which not only the functions affected, 
but also the anatomical localization and symptomatology are 
closely analogous.  Conjectural analogies are to be avoided, 
as is the use of analogous ratings for conditions of doubtful 
diagnosis, or those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2008).

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 4.27 
(2008). 

Diagnostic Code 7113 pertains to traumatic arteriovenous 
fistula.  A 30 percent disability rating is warranted for 
traumatic arteriovenous fistula with stasis dermatitis of the 
lower extremities.  
38 C.F.R. § 4.104, DC 7113 (2008).

Diagnostic Code 7120 pertains to varicose veins.  A 10 
percent rating is warranted for intermittent edema of the 
extremity or aching and fatigue in the leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
the extremity or compression hosiery.  20 percent rating is 
assigned for persistent edema which is not completely 
relieved by elevation of the extremity, whether or not there 
is beginning stasis pigmentation or eczema.  A 40 percent 
rating is assigned for persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  38 C.F.R. § 4.104, DC 7120 (2008).

Service medical records show that a Medical Board found the 
veteran to have multiple arterio venous (AV) hemangiomatosis 
of the left leg which existed prior to enlistment and were 
aggravated by service.  An arteriogram showed a congenital 
abnormality of the left leg with multiple capillary arterial 
veno-hemangiomatosis aggravated by physical activity.  A 
Physical Evaluation Board diagnosed multiple AV 
hemangiomatosis of the left leg which existed prior to 
service and was not aggravated.  

VA outpatient treatment records show in January 1999 the 
veteran was hospitalized for complaints of pneumonia and pain 
in his legs.  In 2001 he complained of low back pain 
radiating to his legs.  An MRI in May 2001 shows the veteran 
complained of increasing back pain with pain in portions of 
the legs and feet.  He had left leg and foot numbness for 6 
months.  He had no relief since the 1989 surgery.  The 
impression was lumbar disc bulging without evidence for disc 
herniation.  In March 2002 he complained of pounding pain in 
the low back that shot down his legs.  He had numbness down 
the backs of both legs and into the insteps of both feet.  He 
was taking medication to control the pain. 

On examination in May 2002, the veteran stated that when he 
walked a lot, more than a few bocks, he developed calf muscle 
tightness, and some ecchymosis around the ankle area and that 
it was very painful.  Placing ice on the area resolved the 
symptoms.  Clinical findings showed no edema, swelling, skin 
discoloration, or abnormalities noted on the left leg.  Pedal 
pulses were 2+.  It was noted that the veteran was on 
medication for chronic back pain.  The pertinent diagnosis 
was history of multiple arteriovenous hemangiomatoses of the 
left leg.  He was to be referred to the vascular clinic to 
see whether any further workup for intervention was needed.  

A June 2002 outpatient treatment entry reflects that a 
Doppler test was within normal range.  So an appointment at a 
vascular clinic was cancelled because the Doppler test was 
normal.

In October 2002, he complained of pain in his lower back down 
both legs.  He was diagnosed with chronic back pain and 
narcotic medication was prescribed.  In November 2002, he 
complained of left leg pain from AV hemangiomatosis.  On 
examination, his left leg appeared normal.  The assessment 
was chronic low back pain and chronic left lower leg pain.  

At a VA examination in June 2003, the veteran related that 
his left leg disability had been affecting his work, and he 
had been unable to keep any jobs for any length of time due 
to severe pain with his left leg that kept him from being 
able to stand for an extended length of time.  It was noted 
that the veteran was not taking any medications.  The veteran 
described having pain behind his left leg which radiated to 
his feet.  Elevation and packing the leg with ice made the 
pain better, or doing nothing at all.  He had been working.  
Examination of the left lower extremity revealed no obvious 
cutaneous arteriovenous malformations, no cutaneous lesions 
nor obvious varicosities, no ulcers, no edema, no unusual 
pigmentation, and no palpable mass.  There was pain noted on 
palpation of the posterior left calf.  The dorsalis pedis, 
tibial, and groin pulses were normal.  The diagnosis was 
history of a vascular disability and continued symptoms of 
pain in the extremity.  

VA outpatient treatment records in 2003 and 2004 show the 
veteran had complaints of chronic low back pain with 
radiculopathy.  Narcotic pain medications were prescribed.  

Private medical records show the veteran was seen for 
complaints of leg pain and swelling mainly in the back of the 
calf.  April 2004 findings on examination showed no edema or 
varicosities.  There was tenderness noted in the left 
posterior calf, thigh, and ankle to light touch.  The 
assessment was leg pain.  In June 2004, he had no edema, 
significant varicosities, cyanosis, or ischemia.  The 
assessment was leg pain of unknown cause.  He was referred to 
another doctor who after an angiogram assured him no AV 
malformation was seen.  In late June 2004, the assessment 
noted chronic leg pain with compulsion to do manual labor 
despite the pain with the veteran increasing his medication 
as a result.  

The report of an angiogram performed in May 2004 revealed the 
left leg common femoral and superficial femoral arteries were 
widely patent.  The above and below knee popliteal arteries 
were also widely patent.  All three trifurcation vessels were 
seen proximally but there was very sluggish/poor flow to the 
left foot.  There were no structural flow-limiting lesions 
from the abdominal aorta to the runoff vessels.  There was 
sluggish flow to both feet, the left greater than the right.  
This flow improved following the administration of 
nitroglycerin, suggesting a vasospastic component to some of 
the ischemia seen at the left foot.  

A private medical statement in August 2004 states that the 
veteran had been a patient since April 2004.  He was disabled 
when he came due to chronic pain in his left leg which 
required the use of narcotics on a daily basis to control.  
The doctor stated that he did not place the veteran on 
disability and had not received records from other physicians 
who placed the veteran on disability, therefore he could not 
comment medically on the veteran's ability to work.  

Private medical records show in May 2005 the veteran was seen 
for chronic neuropathy and back and leg problems.  On 
examination, his extremities showed no clubbing, cyanosis, or 
edema, but were weak, especially with walking.  The 
assessment was chronic bilateral lower extremity neuropathy 
and back pain.  His pain medications were refilled to be used 
responsibly.  

At a January 2006 VA examination of the skin, there were no 
ulcers, infections, or abnormal pigmentation.  There was no 
evidence of venous stasis.  There were no systemic or nervous 
manifestations.  He had partial loss of sensation of touch 
and pinprick.  The diagnosis was normal skin.  The 
hypoalgesia of the skin of the left leg and left foot 
distribution of dermatomes L4 and L5 was due to degenerative 
disc disease of the lumbar spine.  

At a January 2006 VA examination of arteries and veins, the 
veteran complained of left leg pain.  He also related a 
history of suffering a ruptured intervertebral disc of the 
lumbar spine in 1989 with low back pain radiating to both 
lower extremities.  He related that after surgery there was 
recurrence of low back pain whenever he lifted heavy objects 
and also had intermittent tingling and numbness in the lower 
extremities.  However, since he gave up all lifting in 1997, 
he had been free of low back pain with radiation to both 
lower extremities and free of a tingling sensation in the 
lower extremities.  He related that pain in the left lower 
extremity due to capillary arteriovenous hemangiomatosis had 
persisted to the present time.  An aortogram with a distal 
runoff showed no evidence of atherosclerotic disease of the 
arteries compromising arterial flow to any part of the lower 
extremities.  

Clinical findings of the left leg in January 2006 were that 
the skin was normal, with no swelling, ulcers, varicose 
veins, cyanosis, venous stasis, or abnormal pigmentation of 
the skin.  There was no palpable mass or obvious 
arteriovenous malformation.  There were well healed and 
stable scars where saphenous vein grafts were taken for 
coronary bypasses.  Peripheral arterial pulses were normal.  

The examiner opined that the veteran had chronic pain and 
intermittent swelling in the left lower extremity solely due 
to capillary arteriovenous hemangiomatosis.  Sensory and 
motor deficit in the left lower extremity were due to 
degenerative disc disease of the lumbar spine.  He did not 
have significant atherosclerotic peripheral arterial disease.  
Peripheral arterial disease was not the cause of pain in the 
left lower extremity.  Degenerative disc disease with 
resulting sensory and motor deficits in the left lower 
extremity was not contributing to pain and intermittent 
swelling of the left lower extremity.

At a February 2006 VA examination of peripheral nerves for 
evaluation of left leg pain from the peripheral neuropathy 
standpoint the veteran reported that he had pain that 
traveled up and down his leg.  He also stated that he 
underwent a cardiac bypass grafting surgery and some vessels 
were taken from his left leg.  The veteran described an 
overall swelling that occurred throughout the day with 
numbness throughout and a coldness sensation traveled 
throughout.  There was pain and temperature sensation.  The 
examiner diagnosed that the left lower extremity pain was due 
to the arteriovenous hemangiomatosis and was causing 
significant neuropathic pain and significant disabilities and 
profound functional impact on his life.

At a VA examination in November 2006 for arteries and veins, 
the veteran described aching, fatigue, throbbing, and a heavy 
feeling after prolonged walking or standing.  Those symptoms 
were not relieved by elevation or compression hosiery.  
Clinical findings were that edema, stasis pigmentation, and 
ulceration were not shown.  The diagnosis was arteriovenous 
hemangiomatosis of the left lower extremity.  Exercise or 
exertion was not precluded by the condition.  There were mild 
effects on chores, shopping, exercise, and sports and no 
effects on recreation, feeding, bathing, dressing, toileting, 
and grooming.  

The veteran testified at a RO hearing in June 2005 as to the 
symptomatology and effect on his daily activities.

Records from the Social Security Administration (SSA) 
received in March 2007 show that the veteran was awarded 
disability benefits in June 1991 with an onset date of 
disability in January 1989.  The decision was based on 
medical evidence that showed that the veteran had a history 
of low back pain and bilateral lower extremity pain since a 
work-related slip and fall accident in January 1989.  An 
April 1999 review examination noted that the veteran used a 
cane and that he had back pain and leg pain because of his 
associated injuries.  His disability for SSA continued 
diagnosed as disorders of the back-discogenic and 
degenerative and a secondary diagnosis of decreased hearing. 

The veteran testified in August 2008 as to the symptoms of 
his left leg and the effect on his activities to include that 
he was unemployable due to his left leg disability.  His 
sister testified as to her observations of the manifestations 
of the veteran's left leg disability.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
initial rating in excess of 10 percent for a vascular 
disability of the left leg.  

The clinical findings fail to show that the veteran meets the 
criteria for an initial evaluation in excess of 10 percent.  
While the veteran is competent to report discomfort 
associated with his vascular disability of the left leg, the 
Board has accorded more probative value to the clinical 
findings made by multiple medical professionals regarding the 
severity of the veteran's arteriovenous hemangiomatosis of 
the left leg.  

While the evidence shows that the veteran complained of 
edema, the clinical findings in the private and VA 
examination reports fail to show any edema.  A January 2006 
examiner opined that the veteran had chronic pain and 
intermittent swelling in the left lower extremity solely due 
to capillary arteriovenous hemangiomatosis.  Based on those 
facts, the Board finds that persistent edema is not shown.  
The evidence of record also does not show discoloration of 
the skin, unusual or abnormal pigmentation, or venous stasis 
in the veteran's left leg.  Thus, the Board finds that the 
criteria for an increased rating under DC 7113 or 7120 are 
not met.  

The Board has considered the Rating Schedule and finds that 
no other potentially applicable Diagnostic Code affords the 
veteran a higher evaluation for a left leg vascular 
disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The veteran contends that his left leg vascular disability 
should be rated under DCs 7111, 7116, 7113-7115, or 7121.  
38 C.F.R. § 4.104 (2008).

The evidence does not show that the veteran has been 
diagnosed with an aneurysm. Therefore,, he is not entitled to 
a rating in excess of 10 percent under DCs 7110, 7111 or 
7112.  As there is no evidence of arteriosclerosis obliterans 
or thrombo-angiitis obliterans (Buerger's disease), the 
veteran is also not entitled to an increased rating under DCs 
7114 or 7115.  38 C.F.R. § 4.104 (2008).

Although the veteran contends that DC 7116 should be applied, 
the cardiovascular ratings were amended effective from 
January 12, 1998, and DC 7116 for intermittent claudication 
was removed from the revised rating criteria.  Fed. Reg. 
62507 (Dec. 11, 1997); 38 C.F.R. § 4.104 (1998-2008).  As the 
veteran's claim was received in July 1999 which is after the 
effective date of the revised cardiovascular ratings, only 
the revised ratings apply to the veteran's claim.  Thus, the 
Board finds that DC 7116 is not applicable.  

Under DC 7121 for post-phlebitic syndrome of any etiology 
with findings attributed to venous disease, the criteria are 
identical to the criteria shown in DC 7120.  38 C.F.R. § 
4.104, DCs 7120, 7121 (2008).  The Board has already 
considered those criteria above and found that an increased 
rating was not warranted.  Furthermore, there is no evidence 
of, Raynaud's syndrome, or angioneurotic edema under DCs 7117 
and 7118.  DCs 7119 and 7121 are also inapplicable, as there 
is no diagnosed erythromelalgia or post-phlebetic syndrome.  
38 C.F.R. § 4.104 (2008).

Although the veteran's attorney suggests that the veteran has 
reflex sympathetic dystrophy syndrome (RSDS) like disability 
of the left leg, there is no medical evidence of record that 
provides a diagnosis of RSDS, a rare disorder of the 
sympathetic nervous system.  The veteran's attorney also 
contends that 38 C.F.R. § 4.59 should be applied and warrants 
an additional 30 percent rating.  However, that regulation 
relates to arthritis and painful motion of joints and is not 
for consideration in this case.  38 C.F.R. § 4.59 (2008).

The Board finds that Diagnostic Code 7120 is appropriate as 
there is no diagnostic code for arteriovenous 
hemangiomatosis, the medical evidence shows that the 
veteran's vascular disability of the left leg results in pain 
and intermittent edema, and the rating criteria for varicose 
veins encompass the symptoms associated with the veteran's 
service-connected disability.  38 C.F.R. § 4.20 (2008).

Although the veteran has asserted that the manifestations 
associated with his disability are unusual or exceptional, 
the evidence does not suggest that the regular schedular 
criteria are inadequate to evaluate his impairment due to a 
vascular disability of the left leg.  The evidence does not 
indicate that the veteran's vascular disability of the left 
leg is productive of marked interference with employment or 
necessitates frequent hospitalization, or that the associated 
manifestations are unusual or exceptional.  38 C.F.R. § 
3.321(b)(1).  The Board finds that to the extent that his 
left leg vascular disability interferes with employment that 
is contemplated in the 10 percent rating already assigned.  
Thus, the Board finds that referral for consideration of an 
extraschedular rating is not appropriate.  Shipwash v. Brown, 
8 Vet. App. 218 (1995).

As this is an initial rating case, consideration has been 
given to the assignment of staged ratings for the condition 
over the period of time since service connection became 
effective.  Fenderson v. West, 12 Vet. App. 199 (1999).  The 
Board concludes that, from the effective date of service 
connection for a vascular disability of the left leg in July 
1999, clinical findings have not shown that the veteran met 
the criteria for an initial rating in excess of 10 percent.   

As the criteria for an initial rating in excess of 10 percent 
have not been demonstrated, the Board finds that the 
preponderance of the evidence is against the claim, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

The veteran contends that he is entitled to individual 
unemployability due to the severity of his service-connected 
left leg vascular disability.

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2008).

In exceptional circumstances, where the veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b) (2008).

Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
The veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed.  38 
C.F.R. § 4.16(b) (2008).

A total rating for compensation purposes based upon 
individual unemployability will be assigned when there is 
present any impairment in mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a) 
(2008).  However, in determining whether a particular veteran 
is unemployable, the Board must also give full consideration 
to unusual physical or mental effects in individual cases, to 
peculiar effects of occupational activities, to defects in 
physical or mental endowment preventing the usual amount of 
success in overcoming the handicap of disability and to the 
effect of combinations of disability.  38 C.F.R. § 4.15 
(2008).  The Board must consider the effects of the veteran's 
service- connected disability in context of a veteran's 
employment and educational background.  Fluharty v. 
Derwinski, 2 Vet. App. 409 (1992).

The central inquiry is whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 
(1993).  The fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  The ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

After review of the evidence of record, the Board finds that 
entitlement to a TDIU is not established.

The veteran's only service-connected disability is a vascular 
disability of the left leg.  As discussed above, based on the 
evidence of record, a rating in excess of 10 percent is not 
warranted for his service-connected left leg vascular 
disability.  Therefore, the veteran's rating does not meet 
the minimum percentage requirements for a TDIU under 38 
C.F.R. § 4.16(a).

The veteran stated that the pain due to his left leg vascular 
disability and the medications he was taking for that pain 
were limiting him from working at a job.  

VA outpatient treatment records show that the veteran seeks 
periodic treatment for his left leg pain and other 
nonservice-connected disabilities.  Those records do not show 
that the veteran was unemployable due solely to his service-
connected left leg vascular disability.

The record shows that the veteran receives SSA benefits due 
to a back disability and a secondary diagnosis of decreased 
hearing.  However, the Board notes that a decision granting 
the veteran SSA benefits is not controlling in a VA decision.  
Roberts v. Derwinski, 2 Vet. App. 387 (1992) (the fact that 
SSA has ruled that a veteran is disabled, under SSA law, does 
not establish, in and of itself, that the veteran is 
permanently and totally disabled for purposes according to 
the laws and regulations governing VA).  Moreover, although 
the SSA records show complaints of leg pain, that leg pain is 
attributed to a work related injury in January 1989 which 
caused severe back problems resulting in back surgery with 
resulting symptoms that included back pain with pain 
radiating to the bilateral lower extremities.  The SSA 
records do not discuss a left leg vascular disability and do 
not show that the veteran was unemployable due only to his 
service-connected vascular disability of the left leg.

On VA examination in January 2006, the veteran reported that 
in 1997 he gave up all lifting and since had been free of low 
back pain which radiated to both lower extremities as well as 
a tingling sensation in the lower extremities.  However, 
outpatient treatment records as late as February 2004 note 
chronic back and leg pain and in May 2005 chronic bilateral 
lower extremity neuropathy and back pain.  A VA examiner in 
November 2006 concluded that the laminectomy had resulted in 
chronic low back pain and bilateral leg pain and he was on 
chronic narcotic management for that disorder along with 
medications for neuropathy.  A January 2006 VA examiner 
attributed sensory and motor deficit in the left lower 
extremity to degenerative disc disease of the lumbar spine, 
and not to any vascular disability.  In sum, although the 
veteran receives medication for his left leg vascular 
disability, rated as 10 percent disabling, the vast majority 
of the medications prescribed are shown to be due to pain 
caused by the back disability.  The amount prescribed solely 
for the vascular disability is not shown to preclude him from 
securing or following a substantially gainful occupation.   

Although a February 2006 VA examiner diagnosed that the left 
lower extremity pain was due to the arteriovenous 
hemangiomatosis and was causing significant neuropathic pain 
and significant disabilities and profound functional impact 
on his life, the Board finds that opinion to be less 
probative and persuasive as it does not appear that the 
examiner was aware of a prior injury to the veteran's back.  
The history related did not include a work-related injury in 
1989 with subsequent back surgery and residual symptoms of 
low back pain radiating to the legs and the SSA records were 
not in the record at the time of the examination.  The 
medical evidence which considered the back disability has 
attributed the veteran's unemployability to the back 
disability.

While the veteran may believe that his service-connected 
disability prevents him from working, as a layperson without 
the appropriate medical training and expertise, the veteran 
is not competent to provide a probative opinion on a medical 
matter.  Bostain v. West, 11 Vet. App. 124 (1998); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Routen v. Brown, 10 
Vet. App. 183 (1997) (layperson is generally not capable of 
opining on matters requiring medical knowledge).  The Board 
finds that the evidence in this case does not support the 
veteran's assertions.

The veteran asserts that he is unemployable due to his left 
leg vascular disability, but there is no indication that his 
left leg vascular disability precludes him from all gainful 
employment.  The Board therefore concludes that this case 
presents no unusual or exceptional circumstances that would 
justify a referral of the total rating claim to the Director 
of the Compensation and Pension Service for consideration of 
an extra-schedular rating.  38 C.F.R. § 4.16(b) (2008).  In 
the absence of any evidence of unusual or exceptional 
circumstances beyond what is contemplated by the assigned 
disability evaluation of 10 percent, the preponderance of the 
evidence is against his claim.

Accordingly, the Board finds that the preponderance of the 
competent and persuasive evidence shows that the veteran is 
not precluded from securing or maintaining gainful employment 
solely by reason of his service-connected left knee 
disability.  There is no objective evidence that the 
veteran's service-connected left leg vascular disability 
alone prevents him from securing and following any type 
substantially gainful employment.  As the preponderance of 
the evidence is against the claim, the claim must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

The appeal on the issue of entitlement to service connection 
for a low back disability secondary to a service-connected 
vascular disability of the left leg is dismissed.

Entitlement to an initial rating in excess of 10 percent for 
a vascular disability of the left leg is denied.

Entitlement to a TDIU rating is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


